UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1717



CHARLES H. BOONE,

                                               Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-99-192)


Submitted:   September 20, 2000            Decided:   October 11, 2000


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Boone, Appellant Pro Se.     S. Douglas Murray, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; John Francis
Corcoran, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles H. Boone appeals from the district court’s order

granting the Commissioner of Social Security’s motion for summary

judgment and affirming the denial of social security disability

insurance benefits. We have thoroughly reviewed the administrative

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Boone v. Apfel, No. CA-99-192

(W.D. Va. May 23, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2